DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions dated June 14, 2022, and July 13, 2022, have been entered.
Interpretation of the “Vinyl Content of the Diene Fraction” of Claim 33
Claim 33 recites both that “the vinyl content of the diene fraction of the copolymers range from 10 % to 70 % by weight” and that “the vinyl content of the diene fraction of the copolymers ranges from 30 to 75% by weight.”  The term “copolymers” has antecedent basis in the claim limitations specifying that the first and second polymers are styrene-butadiene-copolymers.  However, it is unclear why applicant has provided unnecessarily overlapping ranges when specifying the diene fraction of the copolymers.  When both these ranges are considered together, the examiner finds that the vinyl content of the copolymers must be no lower than 30% and no higher than 70%.  Accordingly, the examiner considers the broadest reasonable interpretation of claim 33 to require that both the first and the second elastomeric polymers have a diene fraction between 30% and 70%.  If applicant disagrees with this interpretation, applicant should amend the claims to more clearly specify the vinyl content of the two polymers.

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 33 is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 33: Claim 33 is indefinite for two reasons.  First, the claim recites “the at least one conjugated diene monomer is chosen from” several specific dienes.  Claim 33 depends from claim 21.  Claim 21 recites two separate limitations identified as “at least one conjugated diene monomer.”  In the context of claim 21, it is clear that these are different limitations because it is clear that the first instance of the limitation pertains to the “first elastomeric polymer” and the second instance of the limitation pertains to the “second elastomeric polymer.”  However, claim 33 is indefinite because it is not clear whether “the at least one conjugated diene monomer” of claim 33 is referring to the monomer used to prepare the first elastomeric polymer, the second elastomeric polymer, both of these, or at least one of these.  For the purpose of further examination, the limitation is interpreted as referring to the monomer used to prepare at least one of the first or the second elastomeric polymers.
	Second, the claim recites “the one or more α-olefin monomer is chosen from” several specific olefins.  Claim 33 depends from claim 21.  Claim 21 recites two separate limitations identified as “one or more α-olefin monomer.”  In the context of claim 21, it is clear that these are different limitations because it is clear that the first instance of the limitation pertains to the “first elastomeric polymer” and the second instance of the limitation pertains to the “second elastomeric polymer.”  However, claim 33 is indefinite because it is not clear whether “the one or more α-olefin monomer” of claim 33 is referring to the monomer used to prepare the first elastomeric polymer, the second elastomeric polymer, both of these, or at least one of these.  For the purpose of further examination, the limitation is interpreted as referring to the monomer used to prepare at least one of the first or the second elastomeric polymers.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 21-27, 29-41, and 43 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0329930 (“Sato”).
Considering Claims 21, 23, 31, 32, 34, 35, and 43: Sato teaches a tire containing a rubber composition.  (Sato, Abstract; ¶ 0243).  Sato teaches that the rubber composition contains 100 parts by mass of a rubber component and 1 to 30 parts by mass of a low molecular weight conjugated diene polymer.  (Id. ¶ 0020).  
Sato teaches that the rubber component is a mixture of two styrene-butadiene rubbers (i.e., SBR) identified by Sato as SBR (A) and SBR (B).  (Id.).  The difference between the SBR (A) and SBR (B) of Sato is that the SBR (A) has a lower styrene content than the SBR (B).  (Id.).  Sato teaches that the SBR (A) and SBR (B) have a weight average molecular weight (i.e., Mw) of between 150,000 and 1,500,000.  (Id.).
Sato teaches that the low molecular weight conjugated diene polymer has a Mw of between 1,000 and 150,000.  (Id.).  Sato teaches an example of the low molecular weight conjugated diene polymer with a Mw of 21,000.  (Id. 20, Table 1, Low molecular weight copolymer (4)).
Sato teaches that both the SBR components and the low molecular weight conjugated diene polymer are prepared through anionic polymerization of a butadiene monomer (i.e., a conjugated diene monomer) and styrene (i.e., an α-olefin, as this term is used in the present application) in hexane (i.e., an organic solvent) in the presence of n-BuLi (i.e., a polymerization initiator).  (Id. ¶ 0200-0203, 0236, 0188).  The n-BuLi taught by Sato reads on the initiator of claims 21, 31, 32, and 43.  The styrene and butadiene of Sato read on the α-olefin and conjugated diene of claim 21.  Because Sato does not identify the polymers as block copolymers, one of ordinary skill in the art would reasonably understand them to be random copolymers, meeting the “random polymer” limitation of claim 34.
Sato teaches an example tire prepared from a rubber composition that contains 60 parts of an SBR (B) having a Mw of 271,000 and 5 parts of the low molecular weight conjugated diene polymer have a Mw of 21,000.  (Id. 23, Table 3, Example 12; 20 Table 1, Copolymer (1)).  Sato teaches that the composition is formed into a tread shape, assembled into a tire, and vulcanized.  (Id. ¶ 0243).
The SBR (B) in this example reads on the “first elastomeric polymer” of claim 21.  The low molecular weight conjugated diene polymer in the example reads on the “second elastomeric polymer” of claims 21 and 23.
Sato does not teach that the SBR (B) used to make the example tire has a Mw falling within the 300,000 to 4,000,000 range recited by claim 21.  However, Sato teaches generally teaches that the SBR (B) has a Mw of between 150,000 and 1,500,000.  (Id. ¶ 0020).  This range overlaps with the claimed range.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Sato is analogous art because it is directed to the same field of endeavor as the claimed invention, namely tires.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the range taught by Sato that overlaps with the claimed range, and the motivation to have done so would have been, as Sato suggests, that the overlapping portion is a suitable range for the molecular weight of an SBR component of the tire.
Sato also does not teach that the method of preparing the example low molecular weight conjugated diene polymer includes the step of coupling the polymer chains with a coupling agent or that the example low molecular weight conjugated diene polymer has the coupling rate recited by claims 21 and 35.  However, Sato teaches that a silicon- or tin-based coupling agent is used in the preparation of the SBR components.  (Sato, ¶¶ 0149-0150).  Sato teaches that the use of a coupling agent affects the processability of the composition and the fuel economy of the resulting tire.  (Id. ¶ 0151).  Based on the similarity in chemical structure between the SBR polymers of Sato and the low molecular weight conjugated diene polymer of Sato (which is also an SBR), one of ordinary skill in the art would have had a reasonable expectation that the use of the coupling agent of Sato with the low molecular weight conjugated diene polymer would have an effect similar to the effect expressly taught by Sato at ¶¶ 0149-0151.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the coupling agent taught by Sato at ¶¶ 0149-0150 in the preparation of the low molecular weight conjugated diene of Sato to achieve the coupling rate recited by claims 21 and 35, and the motivation to have done so would have been to optimize the processability of the composition used to make the tire as well as the fuel economy of the resulting tire, as suggested by Sato at ¶ 0151.  
Considering Claim 22: Sato teaches that the rubber composition contains 100 parts by mass of SBR components and 1 to 30 parts by mass of the low molecular weight conjugated diene polymer.  (Sato, ¶ 0020).
Considering Claim 24: Sato teaches an example of a composition containing 100 parts of the SBR rubbers, 15 parts of a low molecular weight conjugated diene polymer, and 10 parts of aromatic oil (i.e., an extender oil).  (Sato, 23, Table 3, Example 8; ¶¶ 0175-0176).
Considering Claims 25-27, 40, and 41: Sato teaches that the SBR may be modified with N-methyl-2-pyrrolidone.  (Sato, ¶¶ 0116, 0097-0100).  The examiner notes that claim 40 does not require the use of the compound of formula (1) rather than the compound of formula (12)
Considering Claims 29 and 30: Sato teaches that the coupling agent is silicon tetrachloride or tin tetrachloride.  (Sato, ¶ 0150).
Considering Claim 33: Sato teaches that both of the SBR components and the low molecular weight conjugated diene polymer are prepared through anionic polymerization of a butadiene monomer (i.e., a conjugated diene monomer) and styrene (i.e., an α-olefin, as this term is used in the present application).  (Sato, ¶ 0200-0203, 0236, 0188).  Sato teaches that the styrene content of the SBR (B) (i.e., the first elastomeric polymer) is between 15% and 30%.  (Id. ¶ 0008).  Sato teaches that the vinyl content in the butadiene moiety of the SBR (B) is preferably between 10 and 70%.  (Id.).  Sato teaches that the styrene content of the low molecular weight conjugated diene polymer (i.e., the second elastomeric polymer) is between 10% and 45%.  (Id. ¶ 0164).  Sato teaches that the vinyl content in the butadiene moiety of the low molecular weight conjugated diene polymer is preferably between 40 and 70%.  (Id.).
	With respect to the degree of branching limitation of claim 33, Sato teaches that the coupling agent may be tin tetrachloride.  (Id. ¶ 0150).  According to the present specification at page 14, lines 22-25, the use of tin tetrachloride as a coupling agent will allow for a degree of branching of “up to 4.”  Accordingly, the examiner finds that using the tin tetrachloride of Sato would necessarily give rise to a degree of branching that substantially overlaps with the degree of branching recited by claim 33.
Considering Claims 36 and 37: The example of Sato contains 60 parts of the SBR (B), 40 parts of the SBR (A), and 5 parts of the low molecular weight conjugated diene polymer.  (Sato 23, Table 3, Example 12).  These three components read on the “crosslinkable elastomeric composition” of the claims.  The SBR (B) and low molecular weight conjugated diene polymer component read on the “polymer blend” of the claims.  Thus, it is calculated that in the example the crosslinkable elastomeric composition comprises about 62 phr (i.e., 65 ÷ 105) of the polymer blend and the crosslinkable elastomeric composition comprises about 8 phr (i.e., 5 ÷ 65) of the conjugated diene polymer component (i.e., second elastomeric polymer).
Considering Claim 38: Sato teaches that the composition is used in a component of a tire that may be the tread.  (Sato, ¶¶ 0184-0185).
Claims 28 and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0329930 (“Sato”) as applied above to claim 21, and further in view of           WO 2014/040639 (“Thiele”).
Considering Claims 28 and 42: The teachings of Sato are discussed above with respect to the obviousness rejection of claim 21.
	Sato does not teach that the chain ends of the SBR or the low molecular weight conjugated diene polymer are modified by a silane sulfide having the structure recited by claims 28 and 42.  However, Thiele teaches silane sulfide modification agents for use in tire tread compositions.  (Thiele, 1).  Thiele teaches a silane sulfide modification agent having the following structure:

    PNG
    media_image1.png
    34
    356
    media_image1.png
    Greyscale

(Id. 15).  This compound of Thiele reads on the compound of claims 28 and 42 where M* is silicon, x2’ is 3, y2’ is 0, s2’ is 2, t2’ is 0, u2’ is 2, R1 is methyl (i.e., C1 alkyl), R3 is divalent C3 alkyl, and R4 is methyl (i.e., C1 alkyl).  Thiele is analogous art because it is directed to the same field of endeavor as the claimed invention, namely rubber compositions used in making tires.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the silane sulfide modification agent of Thiele to modify the polymer components of Sato, and the motivation to have done so would have been, as Thiele suggests, that these modifiers achieve tire treads with “low heat build up, low rolling resistance, good wet trip and ice grip, in combination with a good balance of other desirable physical and chemical properties.”  (Id. 1).

Response to Arguments
Applicant’s arguments in the remarks dated June 14, 2022, have been fully considered, and the examiner responds as follows.
A) At pages 12 and 13 of the remarks, applicant argues that the improper Markush rejection of claim 33 be withdrawn in view of the claim amendment.  The examiner agrees and the rejection is withdrawn.
B) At pages 13 and 14 of the remarks, applicant argues that the indefinitness rejection of claims 25-28, 40, and 41 be withdrawn in view of the claim amendment.  The examiner agrees and the rejection is withdrawn.
C) At pages 14-19 of the remarks, applicant argues that the obviousness rejections should be withdrawn.  This argument has been fully considered by the examiner but is not found to be persuasive.  The examiner fully responded to the argument at pages 2 and 3 of the Advisory Action dated June 29, 2022.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill, whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767